Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 11/5/2020, wherein claims 1-9 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the same identification brand applied to the lower part of upper external part (leg) of each pair of clothing items for feet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It appears in the drawings that the identification brand is either on the lower part or the upper external part, but not a lower part of the upper external part.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application if the applicant does not remove the unshown feature from the claims. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2-4, and 6 are objected to because of the following informalities:  
Regarding claim 1, claim 1 recites “the pairs of clothing items for feet, characterized by applying the same identification mark to the lower part or the upper external part (leg) of each pair of clothing items for feet”. There is insufficient antecedent basis for these limitations in the claim. “The” should either be removed, or replaced by “a” in accordance with proper English grammar.
Regarding claims 2 and 4, “such identification mark” should be written as “ the same identification mark” to refer back the “same identification mark” of claim 1.
Regarding claim 3, “such mark” should be written as “ the same identification mark” to refer back the “same identification mark” of claim 1.
Regarding claim 6, claim 6 recites “the same identification brand applied to the lower part of upper external part (leg)”. There is insufficient antecedent basis for these limitations in the claim. “The” should be replaced by “a”.

Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner points out many errors below however the applicant should review the claims thoroughly for any additional errors.

Regarding claim 1, it is unclear if “(leg)” is meant to be part of applicant’s claimed invention. Characters in parenthesis are not generally considered to be part of the claimed invention.
Regarding claim 4, it is unclear what is meant by “such identification mark being related to colors or a combination of colors”. Does the applicant mean that the identification mark has a certain color? Or names a color? Or is in some other way related to color? Please clarify. This may be a translation issue.
Regarding claim 4, the phrase "can" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear if two pairs do or do not have the same identification mark with a different color because the term "can" implies that the limitation following “can” could or could not occur. The limitation following “can” is not considered to be positively claimed. 
Regarding claim 5, “the commercial brand of the product” is lacking antecedent basis. Additionally, it is unclear what product “the product” is referring to. Please clarify. 
Regarding claim 6, it is unclear if “(leg)” is meant to be part of applicant’s claimed invention. Characters in parenthesis are not generally considered to be part of the claimed invention.
Regarding claim 6, it is unclear if the applicant intended to claim “each pair having the same identification brand applied to the lower part of upper external part (leg) of each pair of clothing items for feet” or “each pair having the same identification brand applied to the lower part or upper external part (leg) of each pair of clothing items for feet” because applicant’s specification describes the identification mark as being either on the lower part or the upper external part. Nevertheless, the examiner is interpreting the claim as written.
Regarding claim 6, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 8, it is unclear what is meant by “such identification mark being related to colors or a combination of colors”. Does the applicant mean that the identification mark has a certain color? Or names a color? Or is in some other way related to color? Please clarify. This may be a translation issue.
Regarding claims 7 and 8, is “identification mark” referring to the same structure as “identification brand” of claim 6? For the purpose of this office action, the examiner is interpreting “identification mark” as referring to the “identification brand” of claim 6.
Regarding claim 9, “the commercial brand of the product” is lacking antecedent basis. Additionally, it is unclear what product “the product” is referring to. Please clarify. 
Regarding claim 9, it is unclear if “the commercial brand” is referring to the same part or a different part than the “identification brand”. Applicant’s spec recites that the commercial brand could be included in addition to the identification mark, but doesn’t specifically recite multiple brands being included.  Please clarify. The prior art relied on by the examiner teaches providing both a logo and organization/team name.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (U.S. 20050102734).
Regarding claim 1, Daniel teaches a method to identify the pairs of clothing items for feet (paras. 43,44), characterized by applying the same identification mark (20) to the lower part of each pair of clothing items for feet (at least fig. 1) (para. 44).
Regarding claim 2, Daniel teaches such identification mark being selected from a number, a symbol, a geometric shape, a regular or irregular shape, a diagram, a letter of any alphabet, pictograms or a combination thereof (paras. 45-50).
Regarding claim 3, Daniel teaches such mark being applied through a printing, stitching, sewing, stamping, labelling, sublimation or dyeing method (para. 51).
Regarding claim 4, Daniel teaches such identification mark being related to colors or a combination of colors, two pairs can have the same identification mark, with a different color (para. 45).
Regarding claim 5, Daniel teaches also including the commercial brand of the product (50) (para. 50).

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adeli (U.S. Patent No.  6209141).
Regarding claim 6, Adeli teaches clothing items for feet selected from socks, stockings, tights or the like (10,12), characterized for each pair having the same identification brand (24) applied to the lower part ( where the upper part is a portion of 10,12 above 24, and the lower part is 10, and leg portion of 12 below the upper part) of upper external part (leg) (10 and leg portion of 12) of each pair of clothing items for feet (figs. 1,2) (col. 3, lines 55-64).
Regarding claim 7, Adeli teaches such identification mark being selected from a number, a symbol, a geometric shape, a regular or irregular shape, a diagram, a letter of any alphabet, pictograms or a combination thereof (col. 3, lines 55-64) (figs. 1,2).
Regarding claim 8, Adeli teaches such identification mark being related to colors or a combination of colors (col. 3, lines 55-64, col. 4, lines 41-48).
Regarding claim 9, Adeli teaches also including the commercial brand of the product (col. 3, lines 55-64, logo and name of team or organization).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732